Citation Nr: 1328021	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  12-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for pes planus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to November 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen his previously denied claim for service connection for pes planus (flat feet).

In support of his claim, he twice testified at hearings at the RO, initially in April 2012 before a local hearing officer, but also more recently in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This more recent type of hearing is often and more commonly referred to as a Travel Board hearing.  Transcripts of both hearings are in the claims file for consideration.

The Veteran's electronic ("Virtual VA") file also has been reviewed as part of this appeal.

Please note, as well, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1987 Board decision denied a prior petition to reopen this claim of entitlement to service connection for pes planus.

2.  Additional evidence received since that September 1987 Board decision, however, relates to a previously unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.

3.  The Veteran had pes planus when entering service, but it was permanently exacerbated by his service beyond the condition's natural progression.


CONCLUSIONS OF LAW

1.  The September 1987 Board decision that declined to reopen this previously denied claim for service connection for pes planus is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2012).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's military service chronically aggravated his pre-existing pes planus.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

And when, as here, there is a petition to reopen a previously denied claim, this notice not only must apprise the Veteran of the type of evidence and information needed to substantiate his underlying claim of entitlement to service connection, and of his and VA's respective responsibilities in obtaining this supporting evidence, but also must apprise him of the specific reasons his claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, though, since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.  Kent, at 10-11.  This is because the Board is reopening the claim, regardless, so irrespective of any Kent concerns.

Moreover, since, after reopening the claim, the Board is then ultimately granting this claim in full, there is no need to discuss whether there has been compliance with the remaining duty-to-notify-and-assist obligations, either.

New and Material Evidence to Reopen this Claim

Historically, the Veteran was denied service connection for pes planus in a June 1981 rating decision.  He did not file a timely appeal of that decision.

In June 1986 he sought to reopen his claim.  That request was denied in a December 1986 rating decision, and the Board affirmed that denial on appeal in a September 1987 decision.  The Board's decision subsumed the RO's.  38 C.F.R. § 20.1104.

At the time of that prior Board decision in September 1987, there was no further level of appellate review since the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC) did not come into existence until 1988.  That Board decision therefore is final and binding on the Veteran based on the evidence then of record.  38 C.F.R. § 20.1100.

The submission of new and material evidence during the years since, however, would permit the reopening of this claim and require reconsidering it on its underlying merits.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996) (indicating VA need only consider the evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of the specific basis of the denial, so regardless of whether the prior decision was on the underlying merits or, instead, a prior petition to reopen the claim).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making this determination of whether the evidence in question is new and material.  It does not apply when subsequently making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  So, essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on its underlying merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as credible assertions of a claimant that are beyond his competence.

The essential basis of the prior denials of this claim, both initially by the RO and later on appeal by the Board, was because the evidence of record established the Veteran had pes planus prior to entering service, but did not establish this 
pre-existing condition was aggravated during or by his service, meaning worsened above and beyond its natural progression.

Since that prior September 1987 final and binding decision, additional evidence has been added to the claims file.  The Veteran testified at an RO hearing in April 2012 and a Board hearing in June 2013.  His testimony regarding the history of his pes planus is essentially the same in substance as his previous statements, that is, those prior to the last final and binding denial of his claim.  Hence, this is not what is considered new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Additional treatment records also reflect diagnoses of previously documented pes planus.  So these records also are not new.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing Veteran's current condition or ongoing treatment are immaterial to the issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence).

In an April 1984 letter, however, Dr. H.S.W. noted the Veteran's reports that he had experienced arch pain since childhood, but that had become symptomatic during his military basic training.  The Veteran also reported that his symptoms had been progressive in nature, so had continued to worsen since his service.  Dr. H.S.W. explained that a planovalgus foot could remain asymptomatic for many years, but that a sudden increase in activity, especially in rigid footgear, can produce painful symptoms in a normal foot.  In a maladapted foot, exacerbation of existing deformity could occur.  It therefore was his opinion that forced activity (such as that in the military training experience) could most certainly have exacerbated a previously existing condition.

The opinion of Dr. H.S.W. is new evidence.  Although it is dated in April 1984, it was not actually associated with the claims file at the time of the Board's denial in September 1987, instead, was first considered during this current appeal.  As importantly, the opinion also is material evidence, as it addresses the previously unestablished fact of whether the Veteran's preexisting pes planus was aggravated by his service by suggesting that subjection to increased activity and rigid footwear in service exacerbated the Veteran's condition.  As new and material evidence has been submitted, this previously denied claim of entitlement to service connection for pes planus is reopened.

The Court has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim, although, explained, one has been submitted in this instance.  Rather, if there is newly submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


Having reopened this claim, it is next necessary to consider whether the Veteran would be prejudiced by the Board immediately readjudicating this claim on its underlying merits.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the Appellant or no prejudice would result from the Board's immediate readjudication of the claim.).  Here, the Board is granting service connection on the underlying merits, so there is no possibility of prejudicing the Veteran because he is receiving the requested benefit.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Indeed, equally, because there is sufficient evidence in the file to allow the immediate granting of his claim, there is no need for any additional VA examination for any additional medical opinion of the type contemplated in Shade.

Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.


The report of the Veteran's January 1955 military enlistment examination documented that he had bilateral, second degree pes planus with eversion, although it was considered at the time to have been asymptomatic.  In March 1955 he was found to have a bony defect of the transverse pedal arch, as well as third degree pes planus.  He began serving on active duty that same month but a short time later, in April 1955, was issued a permanent profile because of his flat feet.  In August 1955 he was found to have weak foot syndrome with prominent scaphoids.  He was given Shaffer-Mayer appliances, but he continued to complain of pain in his arches through October 1955.  In April 1957, it was recommended that he wear low-quarter shoes permanently for moderately severe third degree pes planus.  A May 1957 orthopedic consultation noted that he had marked relaxed pes planus that had become worse since his enlistment.  During his September 1957 separation examination, third degree pes planus with marked relaxation was noted.

There resultantly is no question preexisting pes planus was noted at the time of his enlistment into the military.  If, as here, a pre-existing disability was noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, § 1153 applies and the burden falls on him to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding that mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  

Here, though, the evidence clearly demonstrates there was an increase in disability during service even above and beyond the condition's natural progression.  At the time of enlistment, the Veteran was noted to have asymptomatic, second degree pes planus.  But during service, including by the time of his separation, the condition was documented to have progressed to third degree pes planus.  Indeed, there was a specific finding in May 1957 that his pes planus had worsened since his enlistment.  Because there was an increase in disability related to the 
pre-existing pes planus during his service, his pes planus is considered to have been aggravated by his service.  An exception to this finding is where there is a specific finding that the increase in disability is due to the natural progression of the disease.  However, there is no such finding.  To the contrary, private opinions in May 1983, April 1984, and September 1985 all concluded that the Veteran's military service aggravated or contributed to his worsened pes planus disability.

For these reasons, service connection for pes planus is warranted.


ORDER

The claim for service connection for pes planus is reopened, and service connection for this condition is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


